LO AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA :

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

Kenny Roger Martinez-Angeles Case Number: 3:20-mj-20159

 

Mark F. Adam

 

 

 

 

 

 

 

 

 

  

 

 

Defendant's Aitorney
REGISTRATION NO. 93901298
JAN 2 4 2020
THE DEFENDANT:
I] pleaded guilty to count(s) 1 of Complaint CLERK US DISTRICT COURT
BOUT STAI) oF OACIEORN
L1 was found guilty to count(s)

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

Oo The defendant has been found not guilty on count(s)
~. O C€ount(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: | O

days

 

 

Cl] TIME SERVED |

Assessment: $10 WAIVED Fine: WAIVED

X Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

i] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, January 24, 2020

 

Date of Imposition of Sentence

eat,

ops oo,
renin J Us Jost

DUSM / HONORABLE F.. A. GOSSETT I
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy ws a _— 3:20-mj-20159

   

ase

 

 
